BIOTIME, INC. 1301 Harbor Bay Parkway, Suite 100 Alameda, California 94502 (510) 521-3390 August 3, 2010 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Securities and Exchange Commission treet, NE Washington, DC 20549 RE:BioTime, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Definitive Proxy Statement Filed April 30, 2010 File No. 001-12830 Dear Mr. Rosenberg: This letter is provided pursuant to your comment letter dated July 27, 2010 concerning the above-referenced Form 10-K and Proxy Statement.BioTime acknowledges that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, s/Robert W. Peabody Senior Vice President, Chief Operating Officer and Chief Financial Officer
